ACCEPTED
                                                                                 4-15-00499-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                         11/16/2015 12:00:00 AM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

                  COURT OF APPEAL NO. O4-15-00499-CV


                                                               FILED IN
                        IN THE COURT OF APPEALS         4th COURT OF APPEALS
                                                         SAN ANTONIO, TEXAS
             FOR THE FOURTH SUPREMEJUDICIAL         DISTRICT
                                                        11/15/2015 7:58:36 PM
                                                            KEITH E. HOTTLE
                           SAN ANTONIO, TEXAS                    Clerk




                                 ROBERTGOMEZ,
                                   APPELLANT

                                      V.

        BERNAL, INDEPEI\DENTEXECUTOROF THE ESTATE OF LOUIS A.
                        BERNAL. APPELLEE



                        RESTRICTEDAPPEAL FROM

                                  2015-PC-0983

IN TH   ESTATE OF                      ) IN PROBATECOURT
                                       )
LOUIS S. BE]RNAL                       ) NUMBER 1
                                       )
DECE    ED                             ) BEXAR COUNTY, TEXAS



                             APPELLANT'S BRIEF


Appell t wajves oral argument.
TO TH HONORABLEFOURTHCOURTOF'APPEALS;

COM      NOW the Appellant, Robert Gomez,who files this his Brief in Supportof his
Restri    Aptrreal.


                                                     submitted,
                                          Respectfully

                                          ReedGreene, MPA, JD
                                          26254IH10West,Suite135
                                          Boeme,Texas78006
                                          Tel: (210)826-1233
                                          Fax:(210)463-9241

                                          By: /S/-__-
                                             ReedGreene
                                             StateBarNo. 08390970
                                             Attorneyfor Appellant

                                           JenyH. Kagan
                                           TexasBarNo. 24008963
                                           1600Culebra  Ave.
                                           SanAntonio,Texas78201
                                           Tel.(210)737-0333
                                           Fax.( 210)738- 0088
                                           Attorneyfor Appellant



                                Certificate of Service


         certily that atrue copy of the abovewas servedon eachattorneyof record or
partyin accordancewith the TexasRules of Civil Procedureon NovemAergiZOl,S.



                                           ReedGreene
                                           Attorney for Appellant
                                                   Index of Authorities




74rham         mentto theU.S.Constitution
                                       .....                                          13

Amen         e n t l 9 t o t h eT e x a sC o n s t i t u t i o.n. . . .              l3

Statutesnd Rules

Tex.Ci P r a c&, R e m C
                       . o d e$ 5 1 . 0 1 3                                 ....,.,.4,6

Texas               Code,
$ 2 2 . 081
Texas               Code,
522.034                                                                           . . . . 7B,

TexasE t a t eCs o d e$,1 0 1 . 0 0110, 1 . 0 0130, 1 . 0 5 1 . . . . . .               11

Texas

TexasE         tesCode,$ 254.001                                                         8

Texas               Code.6254.002.                                          ........ o
                                                                                     /


TexasR le of AppellateProcedure25                                             . . . . .. 9

Tex.R.

Tex.R.


Cases

Eckhard v . Q r . r a l i t eestta l , 7 5 1F 3 d 6 7 4( 5 r nC i r . ) .        ......12

Alex                     Boutique,134S.W.3d845(Tex.2004)
               v. L,ynda's

Bunow          Arce,997S.W.2d229(Tex.l999)                                                   10

                                                        203( Tex.1999) .
                                        Cor p..997S.W ,2d
              C o .v. V a l e roE n er gy
IngersolR a n cl                                                                 .......13

Huiev.                                   ( Tex.l996) .
               S h a zo9, 2 2 5 .W.2 d 920                                    ..........11




                                                                  lll
Bestv. ya nA u toGro u pIn            670( Tex.l990)
                        , c.,786S.W .2d                                                     .........6

Garcia I n s u r a n C                                     , 5 8( T e x . 1 9 8 8. ) .
                     c eo .o f P a , 7 5 1S . W . 2 8d 5 7 8                                ........6

King v.      u e r6, 8 8S . W . 28d4 5( T e x . l 9 8 5 )                                     .....6

Mont        e ryv. K e n n e d y,         309( Tex.1984)
                               6 6 9S .W.2d           .                                      ......11

Brown       MclennonCountyChildren's
                                  Clinic,6275.W.2d390
(Tex.1

In re       e of Hutchins,829S.W.2d 295(Tex.App.- CorpusChristi,
te92),


                                     , 1 5s . w . 2 d5 5 1( T e x . l 9 9 1 ) .
            c o r p .v . M o f f i t 8                                                        ......7


Stonev,      w ye rsT i tl eIn s.C o rp.,554S.W .2d183,185( Tex.I9l7)                         ......12


                                                 514,577( Tex.I975) .
Humane S o c'yv. A u sti nN a t'lB a nk,531S.W .2d                                        ...........1
                                                                                                     1


Oilwell ivision,United StatesSteelCorporationv. Fryer,493 SW
2d487(

             45 S.W.2d572(Tex.Com.App.1932,holding
Wilson . Jones,                                      ,... .,.........12
                                              approved)


            v . I ( r a h l1, 5 5T e x . 2 7 0 . 2 8S5. W . 2 1d 7 9( 1 9 0 5.)            ..........8


Gamble B u t c h e e , T
                       8T               S . W . 8 6(l 1 8 9 5 )
                         e x .6 4 3 , 3 0                                                  ...........8


                     B a u m a n8,4T e x .1 7 4 7        . 8 2( 1 8 9 2 ) .
                                                , 9S . W 3                                  .........7


                66 Tex.442,I S.W.308(1886)
Kenned v. Upshaw,

Fowler      S t a g n e r ,T5e5x . 3 9(31 8 8 1 ) .                                        ..........9

Piercev. State,113 S.W.3d431.439(Tex.App.-Texarkana
                                                 2003),
writ refl                                                                                .............8




                                                          iv
Ludlow Delleruy,      959S.W.2d265(Tex.App.-Houston
[14thDi . l 1 9 9 7n, ow r i t ) .                                                            . . . . . . . . .1.1

Hawtho e v. rGuenther,9lT
                       S.W,2d924(Tex.App.-Beaumont
                                               1996,writ
denied).

Enserch       ploration,Inc. v. Gardner,836 S.W.2d739 (Tex.App.Eastland
t992),       w r i t ..                                                                          . .. . . . 8


Geeslin . Mclllhenney,788 S.W.2d683 (Tex.App.-Austin
                                                   1990,no writ). ..........11

              TitleIns.Cotp.,537S.W.2d55,67(Tex.Civ.App.-Corpus
Stonev. Lawyers
Christi 7 6 ) , r e v ' od no t h egr r o u n d s , 5 S          d 8 3( T e x .1 9 7 7 ) .
                                                      5 4. W . 2 1                           ..........12

Moore MooreDrillingCompany                    v. White,345S.W.2d550(Tex.Civ.App.--
Dallas1 6 1 , v r r i t r e f d n . r . e . )                                  .....12

                       mo .v . D a n i eM
Phillips e t r o l e u C                                    9 . W . 29
                                        l o t o rC o . " 1 4S        d 7 9. .                 .........12

(Tex.Ci

In re          of Rosborovgh,          542S.W.2d685(Tex.App.-
Tex            1 9 7 6 )w, r i t r e f d n . r . e . .                                           .....7

Huntv.            551S.W.2d764(Tex.Civ.App.- Tyler,1971)
                11e,
No writ.                                                                                     ...........8

Moore       MooreDrilling Companyv. White,345 S.W.2d550
(Tex.Ci. A p p . - - D a l l1a9s6 1w, r i tr e f dn . r . e . )                               .........12

Specia , Specia292S.W.2d818(Tex.Civ.App.--San    Antonio
1 9 5 6w, rL -t w^ l l ru' ] l -l . *t . ^w .\ L                                                          6    l




Scan     v. Beto,234S.W.2d695(Tex.Civ.App.--Waco    1950,no writ) .                                       8
Phillips troleumCo.v. DanielMotorCo.,149S.W.2d979
(Tex.Ci.App.--Eastland1941,writ dism'djudgm'tcor.).                                                      l 1
                                             TABLE OF CONTBNTS

Index    Authorities                                                      .,       iii

Table

Certi     e o f S e r v i c e. . . . .                                     . . . . . .2

Listof    r l i e sa n dC o u n s e.l . . . . . .

Stat      tofJurisdiction.                                          .........2

Stat       ofFacts and ProceduralBacksround

          ofReview                                                       .....4

ISSUESR E S E N T E D                                                 ,..,....4

Discussi

POINT

POINT

POINT

POINT

                N O .F I V E
POINT F E R R O R                                                       . . . . . . .9

POINT F E R , R ONRO . S X .                                           ........9

POiNT F E R R O R N O . S E V .E. N
                                  ..                                    ......10

POINT F E R R O R N O . E I G H T                                     . . . . . .1
                                                                                 .0

POINT F ERRORNO. NINE                                                           10

                N O .T E N
POINT F E R R O R                                                , , . , , , . . ,1, 2

Conclus       and Prayer                                                        13
                                  Lis_to.fParlies g{rd Qounsel


          omez,Appellant, is a Deviseeunder an unprobatedcodicil of the Decedent.

ReedG         , MPA,JD
2 6 2 5 4 r 10 Vy'est,Suite 135
Boerne, exas78006
Tel: (21 ) 826-1233
Fax:(21 ) 463-9241
State     No.08390970
Attorne for Appellant

JenyH. Kagan
TexasB No. 24008963
I 600 ebra.Ave.
SanAn nio,'fexas 78201
T e l .( 2 1 ) 737-0333
Fax.(21 ) 7 3 8 -0 0 8 8
Atto    for Appellant



Phillip                                                           is the Appellee.
               , Executorof the Estateof Louis. S. Bernal,Deceased,

C e c i l ' res"BainIII
THE       LEY FIRM
1 5 8 s0. ln St.,Suite200
Boerne,Texas78006
Fax.(8 ) 8 1 6 - 3 3 8 8
Attorne for Appellee

                                   Statementof Jurisdiction

          ppellantswould show that this HonorableCourl hasjurisdiction under TRAP 25
and45. Appellant demonstratesthat the Trial Courl committedreversibleerror and
requesthat this Court reverseand remandthejudgment of the Court below'

          STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

            March 19,2015, Philip Bernal filed his Application to ProbateWill and for
          estarnentary.Clerk's Record(CR), p. 4. ln that Application Philip Bernal stated
              5.      Decedent                              whichwas
                            left a validWill datedJune2,2000,
              never revoked and is filed herewith.
              6.      The Will was madeself-provedas requiredby law.
              7.      Upon information and belief, Decedentalso left a Codicil
              to his Will ("Codicil"), datedFebruary1A,2074,which was never
              revokedand is filed herewith. The subscribingwitnessesto the
              Codicil areUrlandoMolina and Miriam Vasquez.whosecurrent
              addressesare unknown.

Id. By       ion of the codicil, the beneficiariestheretobecamepartiesto the litigation.

The ad    onal beneficiariesand leeateeswere Nicole Bernal.ChristopherBernal,Aaron

          iley Bernal,Philip Bernaland RoberlGomez,the Appellant. CR, p. 16.

           Apr:il13,2015,thetrialcourthelda hearingon theApplication.CR,p.29-30.
No no     wasgivento thebeneficiaries         underthe Codicil. SeeCR,p.4-40.
                                    andlegatees
At the     inp the trial court found. recitedand ordered:
             The Court heardthe evidenceand reviewedthe Will and the other
          umentsfiled hereinand finds that the allegationscontainedin the
         mencledApplicationare true;but that the Codicil filed in this causeis
          adrnittedto probate;that notice and citation have beengiven in the
              and for the length of time requiredby law; ... It is ORDERED that
          Wi[l, but not the Codicil, is admittedto probate,and the Clerk of this
                                                               in the
         ourt is ORDEREDto recordthe Will, with the application,
         inutesof thisCourt...It is ORDEREDthatno bondor othersecurityis
           uired and that, uponthe takingand filing of the oathrequiredby law,
           ters Testamentaryshall issueto PHILIP BERNAL, who is appointedas
                    t Executorof Decedent'sEstate.and no other action shall be
            in this Court other than the return of an Inventory, Appraisement and
         ist of Claims as requiredby law. No Notice to Beneficiariesas required
         y law....
                      S IGN E Don Apr il 13th,2015.

                              JSI KellyM. Cross
                              JudgePresiding

cR, p.
                                    STANDARD OF REVIEW

            llantbringsthis restrictedappeal,seekingreversalandremanddueto eror.
Generall speaking,a restrictedappealdirectly attacksthejudgment within six months
after the udgmentwas signed,by a party to suit, who did not participatein the actual
trial, an the error he complainsof is apparentfrom the face of the record. Tex. Civ.
Prac.&    e m.C o d e$ 5 1 .0 1 3T; ex.R. App.Pr o.26.1;Tex.                   v.
                                                          R.App.Pr o.45;Alexander
               u e , I 3 4 S . W . 3 d8 4 5 , 8 4 8( T e x . 2 0 0 4 ) ;I n r e E s t a t eo f H u t c h i n s , 8 2 S
                                                                                                                     9 .W.
2d295, 97 (Tex.App.- CorpusChristi,1992)writ den.
           courtsignedtheOrderon April 13,2015.CR,p.29-30. Appellantfiledhis
                                                              thefirst
                 Appealon July6,2015. CR,p.35-36. Thissatisfied
Noticeo Restricted
element.By virtueof his beneficiaryandlegateestatus,Appellantandthe other
                                                    proceeding,
individ ls namedin theCodicilwerepartiesto theprobate         He did not
partici    in the hearingand did not file any postjudgmentmotions. CR, p. 33-34. If
thisCou finds er:rorapparenton the face of the record,the Order Admitting the Will to
Probate void and must be remandedto the trial court for further proceedings.



                                        ISSUES PRESEINTED


           ERRORNO. ONE

THE    L COURTCOMMITTEDREVERSIBLEERRORBECAUSETHEREIS
NO EVI    E OR PROOFTHAT THE CODICILWAS NOT ADMISSIBLETO
PROBA

          F ERRORNO. TWO

THE   AL COURTCOMMITTEDREVERSIBLEERRORBECAUSETHEREIS
NO NO CE IN ANY PLEADINGOR ELSEWHERETHAT THE CODICILWAS
NOT MISSIBLETO PROBATE;THUS,THEREIS A MATERIALVARIANCE
BETW    TFIE PLEADINGS AND THE PROOF.


          F ERRORNO. THREE

THE  IAL COURTCOMMITTEDREVERSIBLEERRORIN NOT ADMITTING
THEC DICIL TO PROBATEBECAUSETHE CODICILCOULDBE PROVED.
POINT F ERRORNO. FOUR

THE   AL COURT COMMITTED REVERSIBLE ERROR BECAUSE THE PROOF
OF FA   ISERRONEOUS.

POINT F ERRORNO. FIVE

THE   AL COURTCOMMITTEDREVERSIBLE   ERRORBECAUSETHE
PUBLIS ED ]PLEADINGAND CITATIONDO NOT REQUESTCOURTPROBATE
WILL   D NOT CODICIL.

POINT F ERRORNO. SIX

THE                                DUTY TOWARDDEVISEES
        UI-ORBREACHEDI-IISF'IDUCIARY
LINDE THE CODICIL.

POINT F ERRORNO. SEVEN

THE E    UTORCOMMITTEDFRAUD ON THE COURTAND ON THE CODICIL
BENE    IARIES.

             NO. EIGHT
POINT F ER.ROR

THE E    UTORBREACHEDDUTY OF ORDINARYCARETO THE
BEN     IARIESOF THE CODICIL.


POINT   F ERRORNO. NINE

THE   AL C]OURTERREDBY NOT REQUIRINGAPPELLEETO
                              PARTY.
JOINT E APPELLANTAS A NECESSARY


                          DISCUSSION

POINT F ERRORNOS.ONE.TWO AND THREE

THE    AL COURTCOMMiTTEDREVERSIBLEERRORBECAUSETHEREiS
NO EVI ENCEOR PROOFTHAT THE CODICILWAS NOT ADMISSIBLETO
PROBA E.

THE T AL COURT COMMITTED REVERSIBLEERROR BECAUSE THERE IS
NO NO CE IN ANY PLEADINGOR ELSEWHERE THAT THE CODICILWAS
NOT MISSIBLETO PROBATE:THUS"THEREIS A MATERIAL VARIANCE
BETW    T]F{EPLEADINGSAND THE PROOF.
THE        AL COURTCOMMITTEDREVERSIBLEERRORIN NOT ADMITTING
THE        DICIL TO PROBATEBECAUSETHE CODICILCOULDBE PROVED.


            pafty may appeala finaljudgmentto the courl of appealsby petitionfor writ of

errorby     mplying with the requirementsset forth below:


      (a) iling Petition.The party desiringto sueout a writ of error shall file with the
clerkof he courl in which the judgment was rendereda written petition signedby him or
by his   rnev. and addressedto the clerk.

           o ParticipatingParty at Trial. No party who participateseither in personor by
his           in the actualtrial of the casein the trial court shall be entitledto review by
the co     of appealsthrough meansof writ of error.

    (c) equisitesof Petition. The petition shall statethe namesand residencesof the
parties versely interested,shall describethejudgment with sufficient certaintyto
identify t and shall statethat the appellantdesiresto removethe sameto the court of
appeals r revisionand correction.

                                          ( Ver non1986)Tex.
Tex.CivP ra c.& R e m.C o d eA n n.$ 51.013             ;  R. App.P.45;Hutch i ns ,

Id.;S                                             Antonio1956,writ refd
                       292S.W.2d818(Tex.Civ.App,--San

n.r.e.).


           ppellantchallengesthe probateof decedent's
                                                    will by writ of error.He is an

             person"inthe decedent's
                                 estate.
                                       SeeEstates           He is entitledto
                                                Code,$22.018.

           the probateof the will by writ of error. Hutchins,Id.


           determininga "no evidence"question,an appellatecourt considersonly that

           and reasonableinferencestherefromthat tend to supportthe findings of the trier

of facts, isregardingall contraryevidenceand inferences.Best v. Rlran Auto Group.

Inc.,78 S .W.2 d                      Kjng
               6 7 0 ,6 1 1 (T e x.1990)           , S.W ,2d845,846( Tex.1985) .
                                         ; v. Bauer688
                a scintilla of evidencesupportsthe findings,they must be upheld.Garciav.

                                1 . W . 28
                   f P a . , 7 5S            , 5 8( T e x . 1 9 8 8 ) .
                                         d5 78


     I n d iding whether the petitioner for a writ of error has met the requirementthat

grror t'     appalentfrom the face of the record,"the court "may considerall of the papers

on file i the appeal,includingthe statementof lacts."DSC Fin. Corp. v. Moffit' 815

s.w.2d51 (T'ex.1991).

     Ad         attackby writ of erroron ajudgmentprobatinga will mustcomplywith the

flrrst,thi    andfourthrequirements                                   there
                                 setout in Brown,627S.W.2dat392.However,

is no        irementthatpetitionerbe a parlyto the suit;all thatis requiredis thatthe

petitio                      pafty"in theestate.
              bean "interested                       292S.W.2dat 819.Appellant
                                               Specia,

meetsal of the requirementsnecessaryto appealby writ of error'


       T     Code requiresthat certainelementsbe provedto the satisfactionof the court

priorto he ad:missionof a will to probateand the issuanceof letterstestamentaryor of

admini ration. It is the duty of the court in a proceedingto probatea will to determine

that the ill bt;ine offered for probatemeetsthe statutoryrequisitesbefore admitting it to

                               542S.W.2d685,688(Tex.App.--Texarkana1976),
                   of Rosborough,
probate.In re Estate

writ          n.r.e).


             s the Court knows, a testamentarywriting that is supplementaryto an earlier
inst          tisoalleda..codicil,'.@,84Tex.l]4,19S'w.382
(18e2).It alsoincludesa testamentary       thatdirectshow propertymaynot be
                                  instrument
dispo        of. lfex. EstatesCode, $22.034. The documentmarked"Addendum to Original
will",       a "codicil". As usedin the EstatesCode,the term "will" includesa codicil.
Tex.         tesCodeAnn. $22.034(1).             andeffect,a codicilmayaddto or
                                  In its operation
modify     provisionsof a will. Hunt v. Knolle,551 S.W.2d764(Tex.Civ. App.-
Tyler, 1 77) no writ. A courtmaynot prohibita personfrom executinga codicilto an
                'Iex.
existing ill.                 CodeAnn. $253.001(b).
                        Estates
         "materialvariance"betweenthe pleadingsand proof is fatal and rendersa

                                   v. Gardner,836 S.W.2d739741 (Tex' App'
judgme void. EnserchExploration.Inc.

-Eastl     1992), The varianceis materialif it operatedto the Respondent'ssurpriseor
prejudi d hisrights.Piercev. State,113S.W.3d 431.439(Tex.App.-Texarkana
2003).          Llantwas prejudicedby the failure to admit the codicil as he did not receive
hisbeq     underit, so thejudgmentis void.



           witnessesto the Codicil, Urlando Molina and Miriam Vasquez,the notary,

         Reyes,and the attorney,if any, who preparedit, are and were competent

           Appellant stipulatesthat the codicil was not self-provingbut would show it

was                                                                      if not
           ible of proof. TheEstatesCoderequireseverylastwill andtestament,

wholly i the handwriting of the testator,to be attestedby two or more "credible

wit       " TFIX.ESTATESCODE S 254.001.It is long settledthat "crediblewitness"is

synony                       witness."
                with "competent            v. Krahl,155Tex' 210,285S'W'2d
                                     Lehmann

                                                                v.
                                87Tex.643,30S.W.861(1895);Kennedy
r 7 9 , 7 (1955);Gamblev. Butchee,
                                                   to a will is onewho
                                             witness
         66 Tex.442,I S.W.308(1336).A competent

recei    no pecuniary                            v. Beto,234S.W.2d695,698
                    benefitunderits terms.Scandurro

                                                  S'W'2dat 180(husband
(Tex.C . App.--Waco1950,no writ).SeealsoLehmann,285

credibl witnessto will under which wife was legatee);Gamble,30 S.W. at 862 (wife

credibl witnessto will underwhich husbandwas legatee).Conversely,a person

interest as taking under a will is incompetentto testify to establishit' See

                                     55Tex.393,397(1881);Nixon,
                      Fowlerv. Stagner,
TEX. TATESCODE$ 25a.002;
38Tex. 298.       The Trial Courl ened by not allowing the attorneyor one of the

witn     to provethe Codicil.




POINT F ERRORNOS.FOUR.FIVE AND SIX

THE   AL C]OURTCOMMITTEDREVERSIBLEERRORIN NOT ADMITTING
THE C ICII-TO PROBATEBECAUSETHE PROOFOF'FACTSIS ERRONEOUS.

THE    L COURTCOMMITTEDREVERSIBLEERRORBECAUSETHE PROOF
OF DE   AND OTHER FACTS IS ERRONEOUS BECAUSE IT DOES NOT
MENTI N A},IY DEFECTIN THE CODICILWHICH WOULD PREVENTiTS
ADMI ION O PROBATE.

THE  AL COIJRTCOMMIT]'EDREVERSIBLEERRORBECAUSETHE
PLEAD GS AND CITATIONDO NOT REQUESTCOURTPROBATEWILL AND
NOT E CODICiL.

           "Proof of Death and other Facts",unlike the Application, which was

publi     statesas follows: "ljpon informationand belief,Decedentalso left a Codicil to

his will "Codicil"), datedFebruary10,2014,which was neverrevoked,as far as I

know."   R, Pp. 17-18. It givesno indicationthereis a problemwith the Codicil. Id.

The       tor's Applicationto Probatewill states:

                                           alsoleft a Codicil to his will
         pon informationand belief, Deceder-rt
             icil").datedFebruary10.2014,whichwasneverrevokedandis
         led hr:rewith. The subscribingwitnessesto the Codicil are Urlando
          olina and Miriam Vasquez,whosecurrentaddressesare unknown.

cR.,p. . The notary to the Codicil is Angelina Reyes,who is also a witness. Id.

The Ex utor amendedhis Application,and it is silentas to the Codicil. CR., p'

                          on March19,2015,states:
19-20. e Citation,published

           At,L PERSONSinterestedin the Estateof LOUIS S. BERNAL,
         ECEASED.AKA LOUISS.BERNAL,JR.,number2015PC0983,
         HILIP BERNAL has filed in the ProbateCourt No. I of Bexar County,
         exas,an applicationfor the probateof the last will and testamentand
           icil(s) of LOUIS S. BERNAL, DECEASED,AKA LOUIS S'
          ERNAL, JR...

cR.,p 7 TheAmendedApplicationwasnot publishedasof thedateof the

hearing     cil.ationwas neverissuedon the AmendedApplication. The

           Application did not put Appellant on notice of any defectin the Codicil.

Nothingin the Application or the AmendedApplication gives any notice that the

Codicil deficient;therefore,the Courl erredin not admitting the Codicil to

probate.

POINT F ERROR NOS. SEVEN. EIGHT AND NINE

THE E ECUTORBREACHEDHIS FIDUCIARYDUTY TOWARDDEVISEES
L|NDE TI-{ECODICIL,
'fHE
   E ECUTORCOMMITTEDFRAUDON THE COURTAND ON THE CODICIL
BENEF IAR.IES.

THE         BREACHEDDUTY OF ORDINARYCARETO THE
BENEFCIARIESOF THE CODICIL.


                                         a claimfor breachof a fiduciaryduty,there
          enerally,for a partyto establish

must ex    a fiduciary relationship betweenthe plaintiff and defendant,the defendant

must ha    breachedits fiduciary duty to the plaintiff, and the defendant'sbreachmust

resulti injury to the plaintiff"or benefitto the defendant.SeeBurrow v. Arqe, 997

s.w.2d                                            9 I 7 S.W.2d 924,934-35 (Tex.
                                        v. Guenther,
             , 238-39(Tex.1999);Hawthorne

App.-         ont 1996,writ denied).


                                                                      is one that
           e relationshipbetweenan executorandthe estate'sbeneficiaries

glves 11 to a fiduciaryduty as a matterof law. Huie v. DeShazo,9225.W,2d920,923

                      fiduciarydutyto the estate's
(Tex.1 ). An executor's                                      arisesfrom the
                                                 beneficiaries




                                             t0
execut s stafirsas trusteeof the property of the estate.HumaneSoc'y v. Austin Nat'l

Bank,5 1 S.W.2d 514,571(Tex.1975).Underthe EstatesCode,a decedent's
                                                                  estate

                                        andheirsat law ofthe estate,subjectto
                                 legatees,
           ly vestsin the devisees,

payme o f th ed e ce d e ndt's    TEX.ESTATES
                             e b ts.                    101.003,
                                            CODE$ 101.001,    101.05 1.

Theex      tor thusholdsthe estatein trustfor thebenefitof thosewho haveacquireda

vested ht to the decedent'spropertyunderthe will. Seeid.


           fiduciary dutiesowed to the beneficiariesof an estateby an independent

executo include a duty of full disclosureof all matelial factsknown to the executorthat
          'ect
might a                      rights.Montgomeryv. Kennedy,669 S.W.2d309, 313
             the beneficiaries'

(Tex.l     ) (trusteesof trust and executorsof estatehad fiduciary duty of full disclosure

to bene ciary);seeHuie, 922 S.W.2dat923. A fiduciaryalso "owesits principala high

duty of       faith, fair dealing,honestperformance,and strict accountability."Ludlow v.

De        , 959S.W.2d265,279              [14thDist.]1997,nowrit)'Whena.n
                           (Tex.App.-Houston

indepen nt executortakesthe oath and qualifiesin that capacity,he or sheassumesall

duties a fidrrciaryas a matterof law. HumaneSoc'y,531 S.W.2dX 5ll; Geeslinv.

McEl          , 788S.W.2d683,686-87(Tex.App.-Arlstin1990,no writ).


           fiduciary relationshipexistedbetweenthe independentexecutorand Appellant

asa       ficiary underthe Codicil, which includedvariousduties,includingthe duty to

refrain       commingling of funds and the duty to discloseall materialfacts.However,it

is axio    ic thatWilson


          s statedabove.the Executor'sduties fuli disclosureof all materialfactsknown

to the    eeutorthat might affect the beneficiaries'rights. There is nothing in the recordto



                                             1l
            disclosure. The elementsof actionablefraud are: (1) thatamaterial

             ion was made; (2) that it was false; (3) that when the speakermade it he knew

           seor madeit recklesslywithoutanyknowledgeof thetruth andasa positive

           ; (4) thathe madeit with the intentionthatit shouldbe acteduponby theparty;

(5) that     party actedin relianceupon it; (6) that he therebysufferedinjury. Stonev.


                         ., 554S.W.2d183,185(Tex.l97l); OilwellDivision.United

                                          d 487(Tex.l973);
                      tionv. Frver,493S.W.2                          45
                                                        Wilsonv. Jones,

s.w.2d72 (1'ex.Com.App. | 932,holding approved).When the alleged fraud arises
because f a failure to disclosefacts,a duty, becauseof either a confidentialor fiduciar1,

relati     ip. to disclosethosefacts must exist in orderto make such failure actionableas

fraud.                                   .,531S.W .2d55,61( Tex.Civ.App.- Cor p us

                                   S.W.2dl83, 185(Tex.1917);Moore&
Christi 976),rev'don othergrounds,554

                           v. White,345S.W.2d550(Tex.Civ.App.--Dallas
                                                                    1961,writ

                            Co.v. DanielMotorCo.,I49S.W.2d979(Tex.Civ.
refd n.r .);PhillipsPetroleum

App.--      tland 1941,writ dism'djudgm't cor.). The Executorconcealedmaterialfacts

from A       lant Gomez as beneficiaryunderthe Codicil and committedfraud.

Negli        is the breachof the duty of ordinary carewhich causesa Plaintiff damages.

                           ., 751F3d614 6tnCir.). Thereis nothingin therecordto

demons        the ordinary care,if any, the Executorexercisedin this casetoward the

benefici       underthe Codicil. The Executoris liablefor breachof fiduciaryduty,

fraud,      negligencetoward the beneficiariesunderthe Codicil, and the Order

Admitti      Will to Probateshouldbe reversedand remandedfor fuither proceedings.




                                             I2
           F'ERROR NO. TEN

THE   AL COURTERREDBY NOTREQUIRING APPELLEETO
                                      LINDERTHE CODICILAS
JOIN E AT'PELLANTAND OTHERBENEFICIARIES
NECES ARYPARTIES.

          ppellant and the other beneficiariesand legateesunderthe codicil were denied
theirri   ts to due Drocessunder the 14tl'amendmentto the U.S. Constitutionand
Amend            l9 to the TexasConstitution. A party to a suit shouldjoin all claims that
are com          ry. Ingersoll-RandCo. v. Valero EnergyCorp.,997 S.W.2d203,207 (Tex,
leee).        claim is compulsoryif it meetsthe following criteria;
          1)                                                                    Id.
                  The claim must be within the court'ssubject-matter.iurisdiction.
Appell t's claim is for money in the estateof the Decedent
          )       The claimmustnot bependingasa suit in anothercourt. Id. Appellant
hasnot          ht to collectthe moneydue underthe codicil in anothercourt.

          )       The claim must be maturedand ownedby the pleaderwhen he files his
appeara        . !!. Thetestamentary               to Appellantmaturedat Mr.
                                  gift from Decedent
Bernal' deathand is owned by the Appellant.
          )       The claim must arisefrom the sametransactionor occurrence.Id. The
claim ar sesfrom the only codicil to the will of Decedent.

          )       The claim must be againstthe opposingparty in the samecapacityin
               party filed his claim. Id. Appellant was a friend and caregiverto the


                  All parliesmust be available. Id. Basedon information and belief,
Appell        believesthat the additionaldeviseesunderthe codicil are grandchildrenor
otherre tives of the Decedent. l'he claim of Appellant and the other beneficiariesunder
the Cod il rreet all the requirementsof the Ingersollcase. The trial court, therefore,
comml          reversibleerror by not requiring that the additionalpartiesbe joined in the
litigatio . If the other deviseesare minors, the Trial Court should appoint an attorneyad
litem fo them.




                                                1 a
                           CONCLUSION AND PRAYER


         HEREFORE, PREMISES CONSIDERED, Appellant requeststhat the Court
reverse judgmentadmittingthe Will but not theCodicilto Probate,andfor suchother
andfurt er relief to which Appellant may show himselfjustly entitled.

                                           Respectfullysubmitted,

                                           ReedGreene,MPA, JD
                                           26254IH10West,Suite135
                                           Boerne,Texas78006
                                           Tel:(210)826-1233
                                           Fax:(210)463-9241

                                           By: /S/
                                              ReedGreene
                                              StareBarNo. 08390970
                                              Attorneyfor Appellant

                                           JerryH. Kagan
                                           TexasBarNo. 24008963
                                           1600CulebraAve.
                                           SanAntonio,Texas 7820I
                                           Attorneyfor Appellant




                                           I4